UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2271


NICOLE RENA MCCREA,

                    Plaintiff - Appellant,

             v.

WELLS FARGO; MARK S. DEVAN, Substitute Trustee in Official Capacity and
Personal/Individual Capacity; THOMAS P. DORE, Substitute Trustee in Official
Capacity and Personal/Individual Capacity; BRIAN S. MCNAIR, Substitute
Trustee in Official Capacity and Personal/Individual Capacity; ANGELA
NASUTA, Substitute Trustee in Official Capacity and Personal/Individual
Capacity; DSDJ PROPERTIES, INC.; DANIEL WILSON, in Official Capacity and
Personal/Individual Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-02490-RDB)


Submitted: June 1, 2021                                          Decided: July 9, 2021


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicole Rena McCrea , Appellant Pro Se. Sarah E. Meyer, WOMBLE BOND DICKINSON
(US) LLP, Baltimore, Maryland; Alvin Frederick, Lauren Elizabeth Marini, ECCLESTON
& WOLF, PC, Hanover, Maryland; Richard Basile, LAW OFFICES OF RICHARD
BASILE, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Nicole McCrea appeals the district court’s orders dismissing her civil action in

which she claimed that Appellees wrongfully denied her a second loan modification under

the Home Affordable Modification Program, and denying her motion for reconsideration.

We review de novo a district court’s order dismissing a complaint pursuant to Fed. R. Civ.

P. 12(b)(6), Lokhova v. Halper, 995 F.3d 134, 141 (4th Cir. 2021), and “review the denial

of a motion for reconsideration under the deferential abuse of discretion standard,”

Wojcicki v. SCANA/SCE&G, 947 F.3d 240, 246 (4th Cir. 2020). We have reviewed the

record and find no reversible error. We therefore affirm the orders of the district court.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            3